                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MARTIN J. SYKES,                                 )
                                                 )
               Petitioner,                       )
                                                 )
         v.                                      )         No. 4:19CV-1704 NCC
                                                 )
TERI LAWSON,                                     )
                                                 )
               Respondent.                       )

                OPINION, MEMORANDUM AND ORDER OF TRANFER

       This matter is before the Court on petitioner Martin J. Sykes’ petition for a writ of habeas

corpus under 28 U.S.C. § 2254.

                                          The Petition

       Petitioner, a Missouri state prisoner incarcerated at the Farmington Correctional Center

(“FCC”), seeks a writ of habeas corpus under § 2254 for a conviction that arose in Greene

County, Missouri. See State v. Sykes, No. 1331-CR01612-01 (31st Jud. Cir., Greene Cty.). The

FCC is located in Farmington, Missouri, which is in St. Francois County in the Eastern District

of Missouri. See 28 U.S.C. § 105(a)(1). Greene County is located in the Western District of

Missouri. See 28 U.S.C. 105(b)(5).

                                           Discussion

       Under 28 U.S.C. § 2241(d), the Eastern District of Missouri and the Western District of

Missouri have concurrent jurisdiction to entertain the petition. Where two district courts have

concurrent jurisdiction over a petition for a writ of habeas corpus, the district in which the

petition is originally filed may, in the exercise of its discretion and in furtherance of justice,

transfer the petition to the other district court for hearing and determination. See 28 U.S.C. §
2241(d). Furthermore, on January 27, 1986, this Court entered an order stating that, absent

unusual circumstances, any habeas corpus petition challenging a conviction or sentence arising

out of a proceeding in the Western District of Missouri shall be transferred to that district

pursuant to 28 U.S.C. § 2241(d). See In re Business of the Court, January 27, 1986.

       Although petitioner is physically located in this District, petitioner’s conviction and

sentence arose in the Western District of Missouri. The Court believes that the interest of justice

would be better served if the petition were transferred to the United States District Court for the

Western District of Missouri.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall TRANSFER this case to the

United States District Court for the Western District of Missouri.

       Dated this 3rd day of October, 2019.




                                                        HENRY EDWARD AUTREY
                                                      UNITED STATES DISTRICT JUDGE




                                                -2-
